Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 3 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 4th day of February, 2015, the
cause on appeal to revise or reverse the judgment between

CHARLES A. WALLACE, M.D.,                           On Appeal from the County Court at Law
INDIVIDUALLY AND D/B/A                              No. 3, Dallas County, Texas.
A NEW REFLECTION COSMETIC                           Trial Court Cause No. CC-14-02403-C.
SURGERY CENTER, AND                                 Opinion delivered by Justice Bridges.
CHARLES A. WALLACE, M.D., P.A.,                     Justices Fillmore and Brown, participating.
Appellants

No. 05-15-00002-CV          V.

ROSE MARIE ELLIOTT, Appellee

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee ROSE MARIE ELLIOTT recover her costs of this appeal
from appellants CHARLES A. WALLACE, M.D., INDIVIDUALLY AND D/B/A A NEW
REFLECTION COSMETIC SURGERY CENTER, AND CHARLES A. WALLACE, M.D.,
P.A..

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 16th day of April, 2015.




                                                           LISA MATZ, Clerk




                                        –2–